Name: Commission Regulation (EEC) No 2218/93 of 5 August 1993 amending Regulation (EEC) No 1516/93 increasing to 200 000 tonnes the quantity of bread-making wheat held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/42 Official Journal of the European Communities 6. 8 . 93 COMMISSION REGULATION (EEC) No 2218/93 of 5 August 1993 amending Regulation (EEC) No 1516/93 increasing to 200 000 tonnes the quantity of bread-making wheat held by the Danish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (2), Whereas Commission Regulation (EEC) No 1516/93 (3), as last amended by Regulation (EEC) No 2179/93 (4), opened a standing invitation to tender for the export of 1 00 000 tonnes of bread-making wheat held by the Danish intervention agency ; whereas, in a communica ­ tion of 22 July 1993 , Denmark informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the Danish intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1516/93 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1516/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of bread-making wheat to be exported to all third countries. Customs export forma ­ lities must be completed during the period 1 July to 30 November 1993 . 2. The regions in which the 200 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1516/93 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . O OJ No L 191 , 31 . 7. 1993, p. 76. (3) OJ No L 150, 22. 6. 1993 , p. 24. (4) OJ No L 195, 4. 8 . 1993, p. 30. 6. 8 . 93 Official Journal of the European Communities No L 197/43 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Jylland 53 925 Sjaelland 132 575 Falster 10 500 Men 3 000'